      CASE 0:20-cv-01490-JRT-KMM Document 35 Filed 09/11/20 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


 CASEY COPELAND, MICHAEL
 FANSLER, ERIC FLORES, RICH                   Court File No. 20-cv-1490-JRT-KMM
 JATERKA, FRED KEENEDY, JAMES
 NEAL, DARNELL ROBINSON,
 RAFAEL VIESCA, AND DANIEL
 WEIERMANN,

              Plaintiffs,

 v.

 3M COMPANY and
 AEARO TECHNOLOGIES LLC,

              Defendants.


        [PROPOSED] ORDER FOR DISMISSAL WITHOUT PREJUDICE

       This matter came before the Court on the Stipulation of Dismissal for Plaintiff

Darnell Robinson Without Prejudice (Doc. No. 16) and the Stipulation of Dismissal for

Plaintiffs Eric Flores, Daniel Weiermann, and Michael Fansler Without Prejudice (Doc.

No. 34). Based upon the files, records and proceedings herein,

       It is hereby ORDERED that:

       Plaintiffs Darnell Robinson, Eric Flores, Daniel Weiermann, and Michael Fansler

are dismissed without prejudice.

IT IS SO ORDERED.

Dated: ___________________                      _________________________________
                                                The Honorable John R. Tunheim
                                                Chief United States District Court Judge
